Citation Nr: 1423057	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-29 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for chronic myelogenous leukemia.  

2.  Entitlement to service connection for chronic myelogenous leukemia.  

3.  Entitlement to service connection for avascular necrosis of the hips and shoulders, including as secondary to the chronic myelogenous leukemia.  

4.  Entitlement to service connection for a bilateral hearing loss disorder.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney-at-Law




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and May 2011 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.  

Upon perfect of this appeal, the Veteran requested a personal hearing before a Veterans Law Judge.  This hearing request was withdrawn in writing in June 2011, however, prior to any such hearing taking place.  

The issues of service connection for chronic myelogenous leukemia, necrosis of the hips and shoulders, and a bilateral hearing loss disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 2007 rating decision, the RO declined to reopen a service connection claim for chronic myelogenous leukemia, finding a lack of evidence of a nexus between any incident of service and a current diagnosis of chronic myelogenous leukemia.  The Veteran did not perfect a timely appeal to this decision.  

2.  Evidence received since the October 2007 rating decision contains evidence not previously considered that has a tendency to substantiate a nexus between service and a current diagnosis of chronic myelogenous leukemia.  


CONCLUSIONS OF LAW

1.  The October 2007 rating decision denying reopening of a service connection claim for chronic myelogenous leukemia is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).  

2.  Evidence received since the October 2007 rating decision is new and material and the claim of entitlement to service connection for chronic myelogenous leukemia is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not be reopened and allowed.  38 U.S.C.A. § 7105(c),(d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Historically, the RO has denied service connection for chronic myelogenous leukemia on several occasions, most recently in October 2007.  Although the Veteran filed a timely notice of disagreement, he did not file a substantive appeal after receipt of the statement of the case or submit an additional evidence in support of the claim within one year.  Thus, the October 2007 claim became final.

Since the prior denial of the claim in October 2007, recent evidentiary submissions have included additional medical treatise information establishing benzene as a carcinogen.  The Veteran has stated he was exposed to paint fumes and other industrial chemicals containing benzene while serving aboard naval vessels during service.  

Having reviewed the evidentiary submissions since October 2007, the Board finds that new and material evidence to reopen service connection for a chronic myelogenous leukemia has been received.  The medical treatise information submitted by the Veteran in August 2012 suggests his chronic myelogenous leukemia may be related to chemical exposure in service.  

This evidence is new, in that it was not of record at the time of the prior final denial.  It is also not cumulative and redundant of evidence already of record, and is material, as this evidence suggests a possible nexus between chronic myelogenous leukemia and chemical exposure in service, the lack of which was one basis of the prior final denial of service connection.  Therefore, the claim is reopened.

Due to the favorable nature of this Board action, VA's duties to notify and assist claimants need not be further discussed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  



ORDER

Based on the receipt of new and material evidence, the application to reopen a claim of service connection for chronic myelogenous leukemia is granted.  The appeal is allowed to this extent only.


REMAND

According to a March 2001 VA examination report, the Veteran is in receipt of Social Security disability benefits.  Review of the file indicates the medical records and other evidence associated with this benefits claim have not been obtained.  VA has an obligation to obtain Social Security Administration (SSA) records associated with a Veteran's claim for Social Security disability benefits.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

Next, the Veteran has submitted medical treatise evidence indicating a possible nexus between benzene exposure and the subsequent development of cancer.  He has alleged he was exposed to benzene while painting the ship and performing other shipboard duties during service in the Navy.  This evidence is sufficient to trigger VA's duty to assist the Veteran by obtaining a medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If no such records are available, that fact must be noted for the record.  

2.  After completion of records development, forward the claims file to an appropriate expert to determine the etiology of the Veteran's chronic myelogenous leukemia, to include as secondary to in-service exposure to chemicals, including benzene and/or herbicides.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and assertions.  The Veteran need not be schedule for examination unless the examiner determines such an examination is required to comply with this remand order.  

The examiner is required to render a medical opinion based on his or her findings from a review of the case file and the examination findings.  The examiner is asked to state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current chronic myelogenous leukemia had its onset in service or as secondary to an incident of service, to include exposure to benzene and/or herbicides.  The examiner is asked to comment on the medical treatise evidence submitted by the Veteran in August 2012.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

Department of Veterans Affairs


